OPINION OP THE COURT DAVIS, J. A writ of attachment was issued in this case based upon an affidavit charging that the defendant, appellee here, was about fraudulently to dispose of his property, and had fraudulently' disposed of his effects, so as to hinder, defraud, and delay his creditors. These allegations were denied by an answer. After hearing the evidence the court entered judgment dismissing the attachment. This appeal was then taken, and the argument is made here that the uncontradicted proof was sufficient to sustain the allegations of the attachment affidavit. We have reviewed the evidence and agree with the trial court that it was not sufficient. The judgment is therefore affirmed; and it is so ordered. REYNOLDS, C. J., and PARKER, J., concur.